On MotioN to Dismiss.
The opinion of the court was delivered by
Spencer, J.
Plaintiff sues out an injunction to restrain the city and police authorities from executing Act No. 100 of the session of the General Assembly of 1878, relative to private markets, on the ground of its unconstitutionality. He alleges that he will be damaged to an amount exceeding $500. The motion to dismiss is on the ground that there is no such allegation, and that as the act attacked is one of the Legislature, we have no jurisdiction. We cannot dismiss the appeal; but under the Constitution of 1879,
It is ordered that this cause be transferred to the Court of Appeals of the parish of Orleans.